-----------------------------------------------------------------
PROPST, District Judge, concurring specially:

     I concur in Judge Cox’s well-reasoned opinion.      I write
separately only to address the opinion in Parker v. Williams, 862
F.2d 1471 (11th Cir. 1989).

     I recognize that Parker v. Williams apparently holds that
Alabama counties and sheriffs are “partners” in the operation of
jails. I do not agree that Alabama law provides a reasonable basis
for such a holding.    I respectfully suggest that sheriffs and
counties have independent obligations with reference to jails. The
counties’ sole responsibilities, under Alabama law, relate to the
jail facilities.

     I find no Alabama law which gives counties any authority to
run or operate jails. Under Alabama law, the sole authority for
“running” or operating jails and hiring jailors is placed with
sheriffs. In my opinion, the mere fact that counties provide jail
facilities and funds for salaries, etc. does not make them
“partners” of the sheriff in the operation of jails.1 Counties
have no more “control” over the “running” or operation of jails
than they have over law enforcement by the sheriffs. Sheriffs also
“hire and train” law enforcement officers with county funds. My
full reasoning is addressed in Turquitt v. Jefferson County,
F.Supp.    , (N.D. Ala. Jan. 19, 1996).




    1
     "Partnerships” generally involve agreements to share profits
and losses. I assume that the term “partner” in Parker was used in
some analogous sense. To the extent that payment of expenses and
hiring and training of officers with county funds arguably makes
the county a “partner,” it would appear to be equally applicable to
law enforcement activities.